DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 6-8, 14-16, 18 and 20 are withdrawn, claims 1-5, 9-13, 17 and 19 are pending in the present action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
It is noted that the applicant elected Group I without traverse as to the basis for requiring restriction, but traverses the identification of the grouping of the claims subject to the restriction.
The election is being treated as without traversal, however, the Examiner acknowledges that claim 19 depends from claim 11, thus properly being part of Group I rather than Group II, 
Therefore, the groupings are as follow:
Group I includes claims 1-5, 9-13, 17 and 19; and
Group II includes claims 6-8, 14-16, 18 and 20.
Claims 6-8, 14-16 and 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 11, 2022.
Applicant’s election without traverse of Group I, which includes claims 1-5, 9-13, 17 and 19 in the reply filed on July 11, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carralero et al. US20160241058A1 in view of Paparrizos et al. US20180074564A1.
	Regarding claim 1, Carralero discloses a real time adaptive model to control the charging of a battery (Carralero; ¶17).
Carralero discloses receiving, by a Battery Management System (BMS) (Carralero; FIG. 1) at least one battery parameter, which includes a voltage, a current and a temperature of a battery (Carralero; ¶4). 
Carralero further discloses determining, by the BMS, a present battery condition which includes a state-of-health (Carralero; ¶4). 
Carralero discloses updating, or correcting, by the BMS, parameters based on the real-time data, or the present battery condition (Carralero; ¶42).
Carralero discloses that the parameters are used to update the control and threshold parameters of the real-time system for the maximum rate – or optimal rate - of charge/discharge of the battery (Carralero; ¶43). It is well-known that the battery charging rate is the measurement in which a battery is charged and discharged (see www.power-sonic.com for background information) Thus, disclosing determining an optimal current and using the optimal current to determine the optimal charging rate of the battery.
Carralero discloses establishing statistically accurate predictions and future data trends including updating parameters including capacity, aging, standard operating conditions (SOC), state of health (SOH), state of life (SOL), remaining energy and remaining capacity in real time (Carralero; ¶42).  The updated SOH is stored where a memory is a well-known storage for data (Carralero; ¶43). 
Carralero is silent as to the charger being an integrated circuit (IC).
Paparrizos discloses a device that enters an adaptive charging mode (Paparrizos; Abstract) that includes a power management circuit  such as a battery charger integrated circuit (Paparrizos; ¶40). 
It would be obvious to a person of ordinary skill in the art to apply the integrated circuit of Paparrizos to the charger of Carralero since Paparrizos teaches adaptive charging to improve fast charging techniques (Paparrizos; ¶3). 
Regarding claim 9, Carralero discloses a real time adaptive model to control the charging of a battery in an electronic device, such as a computer system (Carralero; ¶17 and 50). 
Carralero discloses a system and method implemented with a processor and a memory which stores instructions that, when executed by the processor, causes the processor to perform the systems and methods (Carralero; ¶50). The system being  the battery management system (BMS) (Carralero; ¶17). Thus, the BMS is at least electrically coupled to the memory. 
Carralero discloses receiving, by a Battery Management System (BMS) (Carralero; FIG. 1) at least one battery parameter, which includes a voltage, a current and a temperature of a battery (Carralero; ¶4).
Carralero discloses updating, or correcting, by the BMS, parameters based on the real-time data, or the present battery condition (Carralero; ¶42). 
Carralero discloses that the parameters are used to update the control and threshold parameters of the real-time system for the maximum rate – or optimal rate - of charge/discharge of the battery (Carralero; ¶43). It is well-known that the battery charging rate is the measurement in which a battery is charged and discharged (see www.power-sonic.com for background information) Thus, disclosing determining an optimal current and using the optimal current to determine the optimal charging rate of the battery.
Carralero discloses establishing statistically accurate predictions and future data trends including updating parameters including capacity, aging, standard operating conditions (SOC), state of health (SOH), state of life (SOL), remaining energy and remaining capacity in real time (Carralero; ¶42).  The updated SOH is stored where a memory is a well-known storage for data (Carralero; ¶43). 
Carralero is silent as to the charger being an integrated circuit (IC).
Paparrizos discloses a device that enters an adaptive charging mode (Paparrizos; Abstract) that includes a power management circuit  such as a battery charger integrated circuit (Paparrizos; ¶40). 
It would be obvious to a person of ordinary skill in the art to apply the integrated circuit of Paparrizos to the charger of Carralero since Paparrizos teaches adaptive charging to improve fast charging techniques (Paparrizos; ¶3).
	Regarding claim 2 and claim 10, Carralero discloses obtaining a set charge current supplied by the charger (104) to charge the battery(102) (Carralero; ¶22). 
Carralero discloses comparing current charging data (804), or the actual current, with predicted data, or a real time optimal current, and determining whether there is a difference (Carralero; ¶44). 
Carralero discloses readjusting voltage, temperature and charging current limits base on the difference (Carralero; ¶45). 
Carralero discloses the present battery condition, such as updated state of health, predicted remaining life, and updates to the operating/control parameters of the battery (102) (Carralero; ¶46). 
	Regarding claim 3 and claim 11, Carralero discloses that the present battery condition includes a charge capacity of the battery (Carralero; ¶42).
	Regarding claim 4 and claim 12, Carralero discloses that at least one battery parameter comprises at least one of a current, a temperature of the battery, State of Charge (SOC) of the battery, State of Health (SOH) of the battery, a voltage of the battery (Carralero; ¶37, 41-42).
	Regarding claim 5 and claim 13, Carralero discloses that when the output parameters are updated (820), the process for updating the operating parameters, which includes charge the battery based on the at least one corrected battery parameter (Carralero; ¶44-45).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carralero in view of Paparrizos, and further in view of Tamezane US20130311119A1.
Regarding claim 17 and claim 19, Carralero is silent as to the charge capacity of the battery being based on a product of a reference charge capacity and a charge capacity correction factor.
Tamezane discloses determining the full-charge capacity based on a product of a weighting factor, or a capacity correction factor and a present full-charge capacity, or a reference charge capacity (Tamezane; ¶27).
It would be obvious to one of ordinary skill in the art to provide the method for detecting battery full-charge capacity to more accurately detect full-charge capacity without needing to fully charge or discharge the battery (Tamezane; ¶13).
	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prada et al. US20150355284A1 discloses determining an optimal profile for minimizing the aging of a system and applying the optimal profile to the system for storing electrical power.
Yamaguchi JP2007221868A discloses correcting the charge amount according to a degree of deterioration.
Holme WO2019017991A1 discloses a battery management system including a learning module for estimating the state of the battery in real time. The module includes a learning module for predicting the state of a battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                          



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859